Citation Nr: 0300763	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  93-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include a cervical spine injury with arthritis 
and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals 
(Board) on an appeal of a December 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 1991, the RO denied the veteran's claim 
based on the finding that there was no evidence of injury 
to the veteran's upper or lower back included in the 
service medical records.

In March 1993 and December 1994 the veteran and his spouse 
provided oral testimony before a hearing officer at the 
RO, transcripts of which have been associated with the 
claims file.

This case was previously remanded by the Board in 
September 1995, February 1997 and January 1999 for 
additional development of the record.  (The issue of 
entitlement to service connection for residuals of a left 
ankle sprain was denied by the Board in February 1997.).

The Board undertook additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  That 
development having been completed the case is ready for 
appellate review.  


FINDINGS OF FACT

1.  Chronic residuals of an injury to the cervical spine 
and back to include arthritis and degenerative disc 
disease were not present in service or for many years 
thereafter; nor was arthritis disabling to a compensable 
degree during the first post service year. 

2.  There is no probative, competent medical evidence 
linking the postservice diagnosed degenerative disc 
disease and arthritis of the spine to active service.


CONCLUSION OF LAW

Chronic residuals of an injury to the cervical spine and 
back including arthritis and degenerative disc disease 
were not incurred in or aggravated by active service; nor 
may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. 3.303(b)(d), 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's November 1942 service entrance examination 
report shows no pertinent musculoskeletal disability of 
the cervical spine, or mid and low back area.  Service 
medical records dated in March 1943 show that the veteran 
was seen for complaints of chronic sciatica, of 
undetermined etiology, which was treated with manipulation 
of the back with stretching of the sciatic nerve.  

This condition reportedly pre-existed entry into service.  
Special orthopedic and neurological consultations noted 
the episode of sciatica was not typical for disc 
involvement.  In November 1944, he was treated for 
possible fracture of the right 3rd and 4th ribs 
anteriorly.  No other related treatment was indicated 
during service and no pertinent abnormality was indicated 
on the separation examination in January 1946.  Identified 
musculoskeletal defects at service separation physical 
examination pertained to disabilities other than the 
cervical spine, mid and low back areas.  A neurologic 
examination was normal.  

Private medical records from Sims Chiropractic Center 
(SCC) show treatment in late 1980 for complaints including 
back problems.  It was noted that the veteran was treated 
by a chiropractor for shoulder and back problems that had 
been first noticed "years ago." 

An October 1991 VA examination report shows the veteran 
complained of upper back problems which he related to a 
football injury in service.  He apparently struck his 
chest with the resulting injury to the upper back during 
the football game.  Following examination diagnosis was 
upper back pain with history of injury and low back pain 
with history of old lumbar strain.  Also noted were 
degenerative changes.   

A December 1991 chiropractic report from RMD, DC., 
indicated that the veteran was first seen in June 1981 for 
complaints of mid back and neck pain.  The veteran stated 
that his back was injured during active service.  It was 
noted that x-rays in June 1981 showed moderate 
degenerative disc changes in segments of the cervical, 
thoracic and lumbar spine.  

In a November 1992 statement, RMD, DC., reported various 
diagnoses including chronic osteoarthritic degenerative 
disc disease, chronic subluxation syndrome in the cervical 
and lumbar spine, myalgia and neuralgia. 

The veteran and spouse had a personal hearing before a 
hearing officer at the RO in March 1993.  The hearing 
transcript is on file.  He testified that he sustained a 
blow to the chest resulting in fractured ribs while 
playing football during active service and later 
experienced pain between his shoulder blades.  He recalled 
going to a physician for his back pain in 1955 and then he 
had gone to a chiropractor in 1976.

A December 1993 chiropractic report from DCC shows that 
the examiner stated that based upon his review of copies 
of the veteran's files at that clinic in 1976, that the 
veteran had spinal nerve compression in the cervical and 
thoracic spine.  Nerve compression at those levels was 
considered causative of neck, shoulder, and arm pain 
(neuritis).  

It was stated that the football injury described by the 
veteran could cause the type of injury found and it was 
common to have exacerbation from time to time depending 
upon activity, stress and fatigue.

A January 1994 chiropractic report from RMD, DC., shows 
the veteran described a collision with another soldier 
where his chest was injured and he probably broke some 
ribs.  It was noted that October 1981 X-rays showed 
moderate degenerative disc disease at C6-7.  The examiner 
opined that the veteran's chronic subluxation syndrome in 
the cervical spine with myalgia, neuralgia, and ankle pain 
complicated by degenerative disc disease which could have 
been caused by the injuries he described. 

The veteran and spouse had a personal hearing before a 
hearing officer at the RO in December 1994.  The hearing 
transcript is on file.  He testified that he sustained an 
upper back injury in November 1944 with damage to cervical 
vertebrae.  His wife testified that after service, when he 
had started farming he felt pain between his shoulders. 

In a January 1996 statement from SCC, an insurance clerk 
at the clinic suggested that the veteran was treated for 
various complaints at that facility including low back 
pain in 1980.  Attached to the letter was a VA release of 
information form regarding verification of treatment at 
SCC in 1980.  

An October 1996 VA orthopedic examination report showed x-
ray evidence of cervical spine spondylosis and lumbar 
spine hypertrophic arthritis at the dorsolumbar junction 
and to a lesser degree in the lower lumbar area.  The 
examiner noted that most of the disease in the cervical 
and lumbar spine could well be related to degenerative or 
hypertrophic arthritis.   

A June 1997 VA orthopedic examination report undertaken by 
the same examiner in October 1996, related a history of 
military service from November 1942 to January 1946.  

Reportedly the veteran was playing touch football in 1944 
when he was run into by another player who struck him in 
his left anterior chest and broke some ribs and jerked his 
neck.  He was sore in his neck and went to sick call and 
remained in his quarters for about a week.  He stated his 
neck hurt him for over 50 years since this accident.  The 
examiner noted that the veteran claimed to have pain in 
his upper back which was actually his cervical spine since 
the accident in service.  

The veteran noted farming since separation from service.  
He developed insidious onset of back pain in the upper 
dorsal and cervical spine area.  This occurred in the 
1950's while working on a combine.  The veteran noted the 
onset of a low back problem at that time as well which was 
noted not to have any relationship to the upper back 
problem he claimed started in service.  The examiner 
reported that the veteran "adamantly refused" to allow the 
examiner to examine the low back area.  The veteran stated 
the his low back area was not service connected and would 
not allow the examiner to conduct an examination of the 
low back.  

The examiner noted that most of the disease of the 
cervical and lumbar spine could well be related to 
degenerative hypertrophic arthritis as he noted when he 
examined the veteran in October 1996.  

The examiner noted the that the record showed that it was 
not until approximately 9 years following separation from 
service that the veteran first sought medical treatment 
for his upper dorsal spine and neck (cervical spine) pain.  
The examiner opined that if the veteran had had any real 
lasting disability from his claimed neck and thoracic 
spine injury in service, it would have manifested 
certainly within a year's period of time following 
separation.  He opined that the degenerative disc disease 
and arthritis of the cervical spine, thoracic and lumbar 
area were on the basis of degenerative arthritis.  

He opined that the date of onset of his current back 
pathology was shortly before he first sought chiropractic 
treatment in 1955, but there was no way of knowing the 
exact date.  

In response to a hypothetical question the examiner opined 
that if any back pathology preexisted service there was no 
increase in underlying preservice disability beyond 
natural progress.  Also, he opined that degenerative joint 
disease did not manifest within one year following 
separation from service.

A May 1997 statement from RMD, DC., noted that the veteran 
was not treated by that office on or about November 16, 
1944.  He referred to his previous mailings of record. 

A July 1997 VA neurologic examination was normal.  

An April 1999 VA neurologic examination report shows that 
the examiner found no evidence of neurologic disability 
related to injury in service.  The veteran's back symptoms 
were considered part and parcel of a musculoskeletal type 
process and therefore, best evaluated by a specialist in 
orthopedics for an opinion as to etiology.  

An August 2000 VA orthopedic examination report shows the 
examiner found the veteran was symptomatic from cervical 
spondylosis.  The examiner opined that determining how 
much of his symptoms were related to an initial football 
injury was impossible to say.  

A November 2002 VA orthopedic examination report shows for 
the first time that a comprehensive and extensive review 
of the veteran's claims file was undertaken by the medical 
examiner prior to the examination in order to provide an 
opinion as the nature, extent of severity and etiology of 
any existing cervical spine and back disability with 
relationship to service, if any.  

Based upon a review of the entire record the examiner 
opined that the record was absent any evidence relating 
any neck or upper back disability to service.  The 
examiner noted that while there was mention of sciatica in 
service the veteran said that his lower back did not have 
anything to do with his claimed cervical spine and upper 
back disabilities due to injury in service.  
The examiner pointed to evidence relating a low back 
disability to a low back lifting injury while veteran was 
working as a farmer following separation from service.  

Overall, the examiner concurred with an earlier VA 
orthopedic opinion that any current neck and back 
pathology was not related to possible injuries in service 
including rib injuries in 1944.  The examiner noted that 
the evidence failed to support a link between service and 
any current neck or back problems.  He noted that in order 
to do so would resort to conjecture and speculation.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where chronic disease is shown as such in service or 
within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word " chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2002).

The CAVC has also reiterated that, alternatively, either 
or both of the second and third elements can be satisfied 
under 38 C.F.R. § 3.303(b) (2002), by the submission of 
(a) evidence that a condition was "noted" during service 
or during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1995) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a 
current disability.  The CAVC held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the 
basis of a claim.

The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  
Voerth, 13 Vet. App. At 120. 

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002). 


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured as described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required 
to substantiate a claim), and is therefore more favorable 
to the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met to the 
extent necessary under the new law.  

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  

Importantly, the record presently consists of private and 
VA medical records with special pertinent VA examination 
reports and medical opinions.  The extensive record 
provides a complete basis for determining the issue on 
appeal.  

In its rating decisions, statement of the case, 
supplemental statements of the case, associated 
correspondence, the Board remand directives of September 
1995, February 1997, January 1999 and the Board 
development letter of November 2002 the appellant was 
notified which portion of the evidence was to be submitted 
by him and which was to be provided by VA consistent with 
section 5103A.  Moreover, during the course of the appeal 
the veteran attended hearing before a hearing officer at 
the RO in March 1993 and December 1994.  The hearing 
transcripts are on file.  

Such notice sufficiently placed him on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In a November 2002 statement he essentially noted 
that there was no relevant or probative outstanding 
private or VA medical evidence to support his claim.

Although the RO has not provided notice of the VCAA or 
adjudicated the veteran's claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant 
records identified by him as well as authorized by him to 
be obtained.  As the Board noted earlier, the veteran has 
indicated that there are no further records and his most 
recent submissions have been duplicates of evidentiary 
material already of record.

Additionally, there is no need for a file opinion as the 
record already has more than one medical opinion by 
competent medical authority addressing the issue at hand.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A 
(West Supp. 2002)); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

In Bernard, the VAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance 
of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under the new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
or deferring the matter simply for initial consideration 
of the VCAA by the RO.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to 
the veteran.  The CAVC has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  I fact, the CAVC recently 
stated, ""he VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims." Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the veteran's claim on the merits.


Service Connection

A comprehensive review of the veteran's service medical 
records discloses that they are silent for objectively 
demonstrated disability of the cervical, thoracic or 
lumbosacral spine including degenerative disc disease and 
arthritis.  The sciatica treated in service was of 
undetermined etiology and not considered typical of any 
recognized disc pathology.  




Pertinent clinical orthopedic and neurologic evaluations 
at final separation examination were normal.  The was no 
pertinent evidence of chronic cervical, thoracic, and 
lumbosacral spine disability including degenerative disc 
disease and arthritis until many years thereafter.

Significantly, the Board notes that the probative 
competent VA medical opinions of record from orthopedic 
and neurology medical specialists essentially demonstrate 
no evidence of an etiologic relationship or nexus between 
any present chronic cervical, thoracic and lumbosacral 
spine disability and service.  Moreover, there is no 
evidence of presumptive disease to a compensable degree 
during the first post service year.

Specifically, the Board recognizes that the private 
medical records from chiropractors suggesting a possible 
relationship between the veteran's cervical/thoracic spine 
and low back disabilities including degenerative disc 
disease and arthritis and his remote period of service do 
not appear to be based on a review of the veteran's claims 
file.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than 
the facts alleged by the veteran); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1993); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis).  See also Grover v. West, 12 Vet. App. 
109, 112 (1999); Jones v. West, 13 Vet. App. 129 (1999).  

The Board also stresses that in addition to the lack of 
any review of the veteran's claims file such private 
medical opinions submitted also lack any supporting 
rationale.  Under these circumstances, the private medical 
opinions are of limited probative value.



Importantly, the Board notes that following a 
comprehensive review of the veteran's claims file in 
conjunction with a special VA orthopedic examination in 
November 2002, the medical examiner essentially noted that 
he was in agreement with earlier VA opinions showing that 
the evidence failed to support a link between active duty 
and any current neck or back problems.  The examiner noted 
that in order to do so would resort to conjecture and 
speculation.  

A VA orthopedic examiner in June 1997 opined that the date 
of onset of the veteran's current back pathology was 
shortly before he first sought chiropractic treatment in 
1955.  The examiner opined that if the veteran had had any 
real lasting disability from his claimed neck and back 
injury in service, it would have manifested certainly 
within a year's period of time following separation.  VA 
examiners have noted the fact that the veteran, himself, 
denied any relationship between his low back disability 
and active service. 

Since the November 2002 VA medical opinion was provided 
following a review of the claims file and supported by 
sound rationale, the Board finds that such opinion is of 
significantly greater probative value than the private 
medical reports.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the veteran is competent to report 
that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence or express an opinion 
as to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Grottveit v. Brown, 5 Vet. App. 91 (1993).



Neither is the Board competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether any cervical spine, mid and low back disability 
including degenerative disc disease and arthritis the 
veteran may have is related to active service.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim for entitlement to service connection for residuals 
of a back injury, to include a cervical spine including 
arthritis and degenerative disc disease.  Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for chronic residuals of 
a back injury, to include a cervical spine injury 
including arthritis and degenerative disc disease is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

